Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,211,076. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,211,076.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,777,210. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the current application is an obvious variation of claim 1 U.S. Patent No. 10,777,210.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,276,175.   Although the claims at issue are not identical, they are not patentably distinct from each other because  for example claim 11 of the current application is an obvious variation of claim 1 of U.S. Patent No. 10,276,175.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (US 2019/0272825A1, parent US continuation 15798625 20171031 parent-grant-document US 10152966, hereinafter O’Malley) in view of Nakagata et al. (US 2012/0163583A1, hereinafter Nakagata).
Regarding claim 1, O’Malley discloses: A computer-implemented method that when executed on data processing hardware causes the data processing hardware to perform operations comprising:
determining whether an audio data stream to be output through a speaker encodes a key phrase, the audio data stream corresponding to one of music content or video content;
when the audio stream encodes the key phrase, creating a modified audio data stream by:
dynamically generating multiple audio watermarks encoding data that indicates the audio data stream originated from a content provider; and inserting the dynamically generated multiple audio watermarks into the audio
data stream to create the modified audio data stream; and
providing the modified audio data stream for output through the speaker (figs. 1-7; abstract; 0003; 0013-0019).
	Regarding claim 11, O’Malley discloses: A system comprising:
data processing hardware (130, FIG. 1); and
memory hardware (132, FIG. 1) in communication with the data processing hardware and storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
32
determining whether an audio data stream to be output through a speaker encodes a key phrase, the audio data stream corresponding to one of music content or video content;
 when the audio stream encodes the key phrase, creating a modified audio data stream by:
encoding data that indicates the audio data stream originated from a content provider; and
inserting the dynamically generated multiple audio watermarks into the audio data stream to create the modified audio data stream; and
providing the modified audio data stream for output through the speaker (figs. 1-7; abstract; 0003; 0013-0019).
O’Malley differs from claims 1, 11 in that he does not specifically discloses underlined parts of claim limitations as shown above such as encoding data that indicates the audio data stream originated from a content provider.
However, However, Nakagata discloses the following: encoding data that indicates the audio data stream originated from the content provider (paragraph: 0033).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify O’Malley’s system to provide for the following: encoding data that indicates the audio data stream originated from the content provider as this arrangement would facilitate to provide the identity of the content source as taught by Nakagata.
	Regarding claims 2-9, 12-19, O’Malley further teaches the following: wherein: the data processing hardware resides on a playback device; and prior to determining whether the audio data stream to be output through the speaker encodes the key phrase, the playback device receives the audio data stream from the content provider through a wireless input connection (paragraph: 0080, lines 8-9 from paragraph end, “including wireless-based and wired/cable-based media”)    other than a microphone, wherein the playback device: receives the audio data stream in a video stream from the content provider through the wireless input  paragraph: 0080, lines 8-9 from paragraph end, “including wireless-based and wired/cable-based media”) connection; and connects to a display using a digital audio and video connection (paragraph: 0013 discloses “playback of content asset by a television set”), wherein the operations further comprise, when providing the modified audio data stream for output through the speaker, providing, using the digital audio and video connection, a video portion of the video stream for presentation by the display (paragraph: 0013 discloses “playback of content asset by a television set”), wherein the playback device synchronizes presentation of the video portion of the video stream by the display with the modified audio data stream for output through the speaker (implied by disclosure: (paragraph: 0013 discloses “playback of content asset by a television set”)), where the playback device connects to a television using the digital audio and video connection, the television comprising the display and the speaker (implied by disclosure: (paragraph: 0013 discloses “playback of content asset by a television set”)), wherein the playback device comprises the speaker (paragraph: 0013 discloses “playback of content asset by a television set”), wherein after providing the modified data stream for output through the speaker, a listening device (104, fig. 1), while in an awake mode responsive to detecting a key phrase via a microphone, is configured to: capture the modified audio data stream via the microphone; and determine an action to perform using the multiple audio watermarks encoding the data that indicates the audio data stream originated from the content provider (abstract; paragraphs: 0002-0003), wherein the listening device is located in a same room as the speaker (102, fig. 1).
	O’Mally differs from claims 10, 20 in that he does not specifically disclose: wherein: a portion of the multiple audio watermarks in the modified audio data stream encode different data than the other multiple audio watermarks; or each of the multiple audio watermarks encode the same data.
	However, Nakagata discloses the following: wherein a portion of the multiple audio watermarks in the modified audio data stream encode different data than the other multiple audio watermarks (paragraph: 0033).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify O’Malley’s system to provide for the following: wherein: a portion of the multiple audio watermarks in the modified audio data stream encode different data than the other multiple audio watermarks; or each of the multiple audio watermarks encode the same dataas this arrangement would facilitate to identify variety of data using watermarks as taught by Nakagata. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2019/0124388A1) to Schwartz discloses determining context to initiate interactivity which teaches: [0002] In one aspect, methods and systems are disclosed for executing a voice command based on one or more identifiers. Audio data associated with a content asset may be received at a user device such as a voice activated device. A voice command that is separate from the audio data may also be received at the user device. One or more identifiers associated with the audio data, such as a content identifier or an audio watermark, may be determined. The identifiers may be determined based on playback of the content asset or may be received at the user device from a playback device. The identifiers may be sent to the user device in response to a request generated by the user device, or may be pushed to the user device based on a predetermined conditions. One or more operations capable of being executed by the user device may be determined and executed by the user device based on the one or more identifiers and the received voice command. These and other embodiments are further explained below.
--(US PAT: 9,548,053) to Basye et al. discloses audible command filtering which teaches: Devices, methods, and systems for detecting wake words and audio commands that should be disregarded are disclosed. In some instances, a local device may receive a wake word or audible command transmitted or uttered in a television or radio advertisement, program, broadcast, etc. In these instances, the local device should disregard such wake words and audible commands, as they are not from a user of the local device. To detect such wake words and commands, audio fingerprinting and speech recognition techniques may be used to determine whether the wake word and/or command substantially matches the audio of a known television or radio advertisement, program, broadcast, etc. If the wake word and/or command substantially matches, the local device may then disregard the command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651